

Exhibit 10.7








March 6, 2017


E. Hunter Harrison


Dear Hunter:
It is with great pleasure that we present you with this letter (the “Letter”) to
confirm our offer to you to join CSX Corporation (the “Company”), as Chief
Executive Officer of the Company. In this capacity you shall report directly to
the board of directors of the Company (the “Board”). You shall have such duties,
responsibilities and authorities that are commensurate with the duties,
authorities and responsibilities of chief executive officers of similar size and
type companies, and such other duties, authorities and responsibilities not
inconsistent with your position as may reasonably be assigned to you by the
Board from time to time. All employees of the Company shall report to you or
your designee (provided, that Company risk officers may separately report to the
Audit Committee or the Board). In addition, if asked from time to time to serve
as a director or officer of one or more of the Company’s Affiliates, you agree
to do so without further compensation. On the Effective Date (as defined below),
you shall be appointed to the Board. Thereafter during the Term (as defined
below), the Company shall cause you to be nominated for re-election to the Board
each time that your term on the Board would otherwise expire.













--------------------------------------------------------------------------------






TABLE OF CONTENTS




PAGE
1.Starting Date; Term; Place of
Employment...............................................................1
2.Exclusivity.................................................................................................................    1
3.Base
Salary................................................................................................................    2
4.Annual Incentive
Compensation...............................................................................    2
5.Stock Option
Award..................................................................................................    3
6.Incentive, Savings and Retirement
Plans..................................................................    3
7.Welfare Benefit
Plans................................................................................................    4
8.Fringe
Benefits..........................................................................................................    4
9.Expenses....................................................................................................................    5
10.Vacation.....................................................................................................................5
11.Termination of
Employment......................................................................................5
12.Consequences of
Termination.................................................................................    10
13.Change of
Control...................................................................................................    16
14.Limitations on Payments by the
Company..............................................................    19
15.Full
Settlement........................................................................................................    24
16.Confidential Information and Restrictive
Covenants..............................................    25
17.Other Agreements/Prior
Employment.....................................................................    28
18.No Mitigation or
Offset...........................................................................................    29
19.Withholding.............................................................................................................    29
20.Indemnification.......................................................................................................    29
21.D&O
Insurance.......................................................................................................    30
22.Severability..............................................................................................................    31
23.Notices.....................................................................................................................    31
24.Code Section
409A..................................................................................................    32
25.Governing
Law........................................................................................................    33
26.Arbitration...............................................................................................................    33
27.Assignment..............................................................................................................    34
28.Amendments/No Waiver/Entire
Agreement............................................................    35








i



--------------------------------------------------------------------------------









1.
Starting Date; Term; Place of Employment

Your employment with the Company will start as of March 6, 2017 (the “Effective
Date”) and will continue until the fourth anniversary of the Effective Date
(such period, the “Term”), unless terminated earlier as provided herein. Your
principal work location shall be the Company’s headquarters in Jacksonville,
Florida, but you may work from other locations as you deem not inappropriate in
your reasonable, good faith discretion. You shall travel as necessary in
connection with performing your duties.

2.
Exclusivity

You agree that, while employed by the Company, you will devote your full
business time and attention, business judgment, skill and knowledge to the
advancement of the business interests of the Company and to the discharge of
your duties and responsibilities for the Company. During the Term, it shall not
be a violation of this Letter for you to (A) serve on corporate, civic or
charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of your responsibilities as an employee of the Company in accordance
with this Letter. It is expressly understood and agreed that to the extent that
any such activities had been conducted by you while serving as chief executive
officer of your prior employer, the continued conduct of such activities to a
similar extent subsequent to the Effective Date shall not thereafter be deemed
to interfere with the performance of your responsibilities to the Company.







--------------------------------------------------------------------------------





3.
Base Salary

Your annualized base salary shall be not less than $2,200,000, payable in
accordance with the regular payroll practices of the Company and subject to
annual review for possible increase by the Compensation Committee of the Board
(the “Committee”) (such base salary, as may be increased from time to time,
“Base Salary”). The Base Salary may not be decreased during the Term.

4.
Annual Incentive Compensation

In addition to the Base Salary, you shall be eligible to earn, for each calendar
year during the Term, an annual bonus (the “Annual Bonus”) payable in cash,
based on Company performance levels. Your target Annual Bonus will be 125% of
your Base Salary (but not less than, $2,800,000) (the “Target Bonus”), with
appropriate threshold and maximum amounts determined by the Committee in its
good faith discretion, with due regard for the historic maximum annual bonus
percentages for the Company’s chief executive officer. The amount of your Annual
Bonus, if any, for any calendar year shall be determined by the Committee in its
good faith discretion based on the achievement of performance goals previously
established by the Committee in its discretion after consultation with you. If
necessary, the Company will seek shareholder approval to increase the maximum
amount of annual incentive compensation that may be paid pursuant to the
Company’s shareholder approved incentive compensation plan or the Company will
establish a supplemental plan pursuant to which your annual bonus in excess of
shareholder approved limits will be paid. Any such Annual Bonus shall be payable
in accordance with Company policy in effect from


2



--------------------------------------------------------------------------------




time to time and, except as provided herein, you must be continuously employed
by the Company through the date on which cash awards for the prior year are paid
in order to be eligible to receive a cash award in respect of such year. All
bonuses shall be paid in the calendar year next following the calendar year for
which the Annual Bonus is awarded but not later than March 15, unless deferred
pursuant to the terms of a deferred compensation plan maintained by the Company.
For 2017, your Annual Bonus shall not be less than $2,800,000.


3



--------------------------------------------------------------------------------





5.
Stock Option Award

On the Effective Date, you shall receive a grant of stock options to purchase
shares of the Company’s common stock (the “Option Awards”) as an inducement
equity grant. The Option Awards shall be evidenced by the [an award agreement
under the CSX stock plan and a separate inducement award agreement] (the “Award
Agreements”). The exercise price of the options granted pursuant to the Option
Awards shall be equal to the closing price of the Company’s common stock on the
grant date of the Option Awards, which shall be the Effective Date.

6.
Incentive, Savings and Retirement Plans

During the Term, you shall be entitled to participate in all incentive and
savings and retirement plans, practices, policies and programs applicable
generally to other senior executives of the Company and its affiliated
companies; provided, however, that you will not be entitled to receive awards
under the Company’s long-term incentive programs unless otherwise determined by
the Committee in its sole discretion.

7.
Welfare Benefit Plans

During the Term, you and your dependents shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company and its affiliated companies made available
to other senior executives of the Company and its affiliates during their
employment (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs).
Your participation shall be subject to the terms of the applicable plan or
program documents and generally applicable Company policies, as the same may be
in effect from time to time, and any other restrictions or limitations imposed
by law. The benefit plans or programs maintained by the Company are subject to
change and the Company reserves the right to amend, suspend or terminate any
such benefits or benefit plans at any time.

8.
Fringe Benefits

During the Term, you shall be entitled to fringe benefits and perquisites in
accordance with most favorable plans, practices, programs and policies of the
Company and its affiliated companies as provided by the Company to the chief
executive officer immediately prior to the Effective Date, together with such
other or additional fringe benefits or perquisites that the Company may deem
appropriate to provide to you. The Company shall promptly conduct a security
study to confirm the need for you to use Company provided aircraft for personal
travel and you may make use of such aircraft for personal travel within North
America when you would otherwise use commercial aircraft, subject to annual
review by the Committee beginning with 2019. You will have imputed income for
such use as required by applicable law. In addition, to the extent reasonably
necessary the Company shall provide security for you. During the Term, the
Company shall make available to you corporate housing in the Jacksonville,
Florida area for use when you are in Jacksonville, Florida on Company business,
as reasonably agreed between you and the Board.

9.
Expenses

During the Term, you shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by you in carrying out your duties hereunder, in
accordance with the policies, practices and procedures of the Company and its
affiliated companies in effect and applicable to you. Any required
reimbursements shall be paid to you no later than the last day of the calendar
year following the calendar year in which you incurred the underlying expense,
and the amount of expenses eligible for reimbursement during any year shall not
affect the expenses eligible for reimbursement in any other year.

10.
Vacation

Your annual Company-paid vacation entitlement will be 20 days per year, accrued
on a monthly basis, and subject to the Company’s policies and procedures in
effect from time to time. You will also be entitled to all Company holidays.

11.
Termination of Employment

(a)    Death or Disability. Your employment shall terminate automatically upon
your death during the Term. If the Company determines in good faith that your
Disability has occurred during the Term (pursuant to the definition of
Disability set forth below), it may give you written notice in accordance with
Section ‎23 of its intention to terminate your employment; provided, that such
notice must be sent while you remain Disabled or within 14 days after you cease
to be Disabled. In such event, your employment with the Company shall terminate
effective on the receipt of such notice by you (the “Disability Effective
Date”). For purposes of this Letter, “Disability” shall mean your failure to
have significantly performed your duties with the Company for 180 days in any
365-day period as a result of your mental or physical illness or incapacity.
(b)    Cause. The Company may terminate your employment during the Term for
Cause. For purposes of this Letter, “Cause” shall mean: (i) your willful and
continued failure to substantially perform your duties with the Company or one
of its affiliates (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to you by the Board, which specifically identifies the manner in
which the Board believes that you have not substantially performed your duties,
(i) the willful engaging by you in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company, (i) the material violation
of any Company policy by you, or the commission by you of an act involving moral
turpitude, in each case, that adversely and substantially affects the reputation
or business of the Company or any affiliate or (i) a material breach by you of
your obligations under this Agreement; provided, that you have been given
written notice of the alleged material breach and have not reasonably cured such
breach within thirty (30) days of the giving of such notice.
For purposes of this provision, no act or failure to act, on your part, shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by you in good faith and in the best interests of the Company. The
cessation of employment of you shall not be deemed to be for Cause unless and
until there shall have been delivered to you a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Board at a meeting of the Board called and held for such purpose (after
reasonable advance notice (including the alleged grounds to terminate your
employment for Cause) is provided to you and you are given an opportunity,
together with counsel, to be heard before the Board), finding that grounds exist
to terminate your employment for Cause under subparagraph ‎(i), ‎(ii), ‎(iii) or
‎(iv) above and the grounds are serious enough to justify termination.
(c)    Good Reason. You may terminate your employment during the Term for Good
Reason. For purposes of this Letter, “Good Reason” shall mean, without your
written consent: (i) a substantial diminution of your duties or responsibilities
as contemplated herein, excluding for this purpose an isolated and inadvertent
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by you; (i) a reduction in your Base
Salary; (i) a reduction in your Target Bonus; (i) a reduction in your other
incentive opportunities, benefits or perquisites set forth in this Letter, other
than a comparable reduction affecting all similarly situated senior executives
of the Company; (i) the Company’s requiring you to be based at any office or
location other than the Company’s headquarters in Jacksonville, Florida or any
new Company headquarters not more than 35 miles from such location; (i) any
action or inaction by the Company that constitutes a material breach of this
Letter or any other material written agreement between you and the Company; or
(i) any purported termination by the Company of your employment other than for
Cause or Disability. Notwithstanding the foregoing, Good Reason shall not be
deemed to exist solely as a result of the Company’s appointment of an interim
Chief Executive Officer, with all related authorities and duties, to fill your
role and exercise such authorities and duties during the period of any extended
absence by you from your role other than vacation; provided that the Board has
consulted with you as to the person to serve as interim chief executive officer
and considered such person in good faith. Notwithstanding the foregoing, no
event of “Good Reason” shall be deemed to have occurred unless you provide
written notice, within ninety (90) days of the initial occurrence of such event,
to the Board specifying in reasonable detail the facts or circumstances that you
believe constitute Good Reason, such facts or circumstances are not corrected or
otherwise cured by the Company within thirty (30) days after the Board’s receipt
of such notice, and you actually terminate your employment within ninety (90)
days after the end of the foregoing 30-day period.
(d)    Special Resignation. You may terminate your employment by a Special
Resignation, as defined [the Company’s failure to assume specified obligations
relating to executive’s consulting agreement with MR Argent Advisor LLC].
(e)    Notice of Termination. Any termination by the Company for Cause, or by
you for Good Reason or in a Special Resignation, shall be communicated by Notice
of Termination to the other party hereto given in accordance with Section ‎23.
For purposes of this Letter, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Letter relied
upon, (i) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of your employment
under the provision so indicated, and (i) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date, subject to Section ‎11(c) above). The failure by you or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right you
or the Company, respectively, may have hereunder or preclude you or the Company,
respectively, from asserting such fact or circumstance in enforcing your or the
Company’s rights hereunder.
(f)    Date of Termination. “Date of Termination” means (i) if your employment
is terminated by the Company for Cause, or by you for Good Reason or in a
Special Resignation, the later of the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, subject to
Section ‎11(c) above, (i) if your employment is terminated by the Company other
than for Cause or Disability, the later of the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (i) if your
employment is Terminated by you without Good Reason (other than in a Special
Resignation), the date specified in the Notice of Termination, which shall be at
least 30 days after the Company’s receipt of the Notice of Termination or such
earlier date elected by the Company in its discretion, and (i) if your
employment is terminated by reason of death or Disability, the date of your
death or the Disability Effective Date, as the case may be. For purposes of any
benefit to be provided or any amount payable under this Agreement that is
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), termination of employment shall not be deemed to occur unless it is
reasonably expected that you will provide no further services to the Company or
its affiliates, as defined in Section 414(b) or (c) of the Code, or that the
level of bona fide services will drop to 20% or less of the average level of
services provided by you over the thirty-six (36) months preceding your
termination of employment (a “Separation from Service”). If it is expected that
you will continue to provide bona fide services to the Company or any of its
affiliates at a level that is more than 20% of the average level of services
provided by you over such thirty-six (36) month period, then you shall be deemed
not to have experienced a termination of employment and not have had a
Separation from Service.

12.
Consequences of Termination

(a)    Accrued Obligations. Upon any termination of your employment, the Company
shall pay or provide you with the following: (i) accrued but unpaid Base Salary
through the Date of Termination, to be paid in accordance with the Company’s
normal payroll practice; (i) any accrued unused vacation time through the Date
of Termination, paid only to the extent and in the manner payable in accordance
with the Company’s general vacation policies applicable to senior executives;
(i) any unreimbursed business expenses incurred by the you through the Date of
Termination, to be paid in accordance with the provisions of Section ‎9; (i) to
the extent not theretofore paid or provided, the Company shall timely pay or
provide you any other amounts or benefits required to be paid or provided or
which you are eligible to receive under any plan, program, policy or practice or
contract or agreement of the Company and its affiliated companies, including
earned but unpaid stock and similar compensation and any annual or long-term
incentive compensation earned with respect to a performance period completed
prior to your termination date but not yet fully paid as of such termination
date, in accordance with the terms of the applicable plan, program, policy or
practice; and (i) if applicable, [specified obligations relating to executive’s
consulting agreement with MR Argent Advisor LLC] (collectively, the “Accrued
Obligations”).
(b)    Without Cause or Good Reason. If, during the Term, the Company shall
terminate your employment other than for Cause or Disability or you shall
terminate your employment for Good Reason, then the Company shall provide you
the following payments and benefits: (i) a lump sum cash payment equal to
$5,000,000, paid within 40 days after the Date of Termination (the “Base
Severance Amount”); (i) any earned but unpaid Annual Bonus for the year
preceding the year of termination, paid without duplication when bonuses are
paid to active employees, but in no event later than the 75th day after the end
of such year (the “Prior Year Bonus”); (i) the product of (x) the Annual Bonus
you would have received for the year of termination (based upon your Target
Bonus and the annual incentive plan’s achievement percentage) had you remained
employed for the entire performance period to which such Annual Bonus relates
and (y) a fraction, the numerator of which is the number of days in the year of
your termination occurring prior to the Date of Termination during which you
were employed, and the denominator of which is 365, paid when bonuses for such
year are paid to active employees, but in no event later than the 75th day after
the end of such year (the “Pro-Rata Bonus”); and (i) a lump sum cash payment
equal to 100% of the estimated aggregate cost of Benefit Continuation (as
defined below) for the shorter of 18 months or the period remaining until the
fourth anniversary of the Effective Date, paid within 30 days of the Date of
Termination. In addition, you and your current spouse shall have access to
Benefit Continuation for the remainder of your respective lives. For purposes of
this Letter, “Benefit Continuation” means continuation by the Company of the
medical benefits to you and/or your family equal to those which would have been
provided to you and/or them in accordance with the plans, programs, practices
and policies described in Section ‎7 of this Letter if your employment had not
been terminated; provided, however, that if you become reemployed with another
employer and are eligible to receive medical benefits under another
employer-provided plan, then the medical benefits described herein shall become
secondary. With respect to any Benefit Continuation, you shall pay 100% of the
cost of such coverage on an after-tax basis, provided that until further
guidance from the Internal Revenue Service, full cost shall be equal to the
COBRA payment. In the event medical coverage is provided under the Company’s
existing plan, any COBRA continuation coverage obligation under Section 4980B of
the Code will run concurrently with the benefits provided hereunder.
Notwithstanding any requirement of the Company to provide any medical benefits
for the life of you or your current spouse under any provision of this Letter,
such benefits shall cease upon ninety (90) days’ notice if at any time they
would entail any unintended non de minimis tax or penalty for the Company or are
otherwise precluded by law.
(c)    Death. If your employment is terminated by reason of the your death
during the Term, your employment shall terminate without further obligations to
your legal representatives under this Letter, other than for payment of Accrued
Obligations, a lump sum cash payment equal to 100% of the estimated aggregate
cost of Benefit Continuation (as defined above) for the shorter of the
three-year period following the Date of Termination or the period remaining
until the fourth anniversary of the Effective Date, paid within 30 days of the
Date of Termination, the Prior Year Bonus and the Pro-Rata Bonus. Accrued
Obligations shall be paid to your estate or beneficiary, as applicable. If your
death occurs on or after March 6, 2018 and during the term, your current spouse
shall also have Benefit Continuation. With respect to the provision of benefits
pursuant to (iv) of the definition of Accrued Obligations, such benefits shall
include, without limitation, and your estate and/or beneficiaries shall be
entitled to receive, benefits at least equal to the most favorable benefits
provided by the Company and affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding date
of your death. Notwithstanding the preceding sentence, benefits payable under a
plan, practice, policy, or program that has been amended to reduce benefits or
terminated within the 120-day period immediately preceding the date of your
death for reasons unrelated to affecting benefits due hereunder shall not be
taken into account. In the case of a plan, practice, policy or program amended
to reduce benefits, only the higher pre-amendment benefit shall be disregarded.
(d)    Disability. If your employment is terminated by reason of your Disability
during the Term, your employment shall terminate without further obligation to
you, other than (i) payment of the Accrued Obligations, (i) if your Disability
occurs on or after March 6, 2018 and during the Term, a lump sum cash payment
equal to 100% of the estimated aggregate cost of Benefit Continuation (as
defined above) for the shorter of one year or the period remaining until the
fourth anniversary of the Effective Date, (i) the Prior Year Bonus and (i) the
Pro-Rata Bonus. Accrued Obligations shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination. Provided that your Disability
occurs on or after March 6, 2018 and during the term, you and your current
spouse shall also have Benefit Continuation. With respect to the provision of
benefits pursuant to (iv) of the definition of Accrued Obligations, such
benefits shall include, and you shall be entitled after the Disability Effective
Date to receive, disability and other benefits at least equal to the most
favorable of those generally provided by the Company and its affiliated
companies to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other peer executives and their families at any
time during the 120-day period immediately preceding the Disability Effective
Date. Notwithstanding the preceding sentence, benefits payable under a plan,
practice, policy, or program that has been amended to reduce benefits or
terminated within the 120-day period immediately preceding the Disability
Effective Date for reasons unrelated to affecting benefits due hereunder shall
not be taken into account. In the case of a plan, practice, policy or program
amended to reduce benefits, only the higher pre-amendment benefit shall be
disregarded.
(e)    Cause; Other than for Good Reason. If your employment shall be terminated
for Cause during the Term, you shall receive the Accrued Obligations. If you
voluntarily terminate employment during the Term, or at or after the expiration
of the Term, excluding a termination for Good Reason, you shall receive the
Accrued Obligations, the Prior Year Bonus and the Pro-Rata Bonus. If you
terminate your employment upon or within one year following the expiration of
the Term or the Company terminates your employment without Cause during such
period, you and your current spouse shall also receive Benefit Continuation.
(f)    Special Resignation. If you terminate your employment by a Special
Resignation, the Company shall pay you $5,000,000 payable in cash within 40 days
of the Date of Termination (the “Special Payments”). In addition, you shall
receive the Pro-Rata Bonus and the Accrued Obligations.
(g)    Release Requirement. Notwithstanding the provisions above in this Section
‎12 or anything else to the contrary herein, neither you nor any other party who
is entitled to receive any such amounts shall receive any portion of the Base
Severance Amount, Pro-Rata Bonus, Special Payments, Excess Amount or any
payments in respect of the Benefit Continuation unless, within 60 days of the
Date of Termination, you or such party (as applicable) has executed and not
revoked a customary written waiver and release of claims for the benefit of the
Company, its affiliates and their respective officers, directors and employees
in a substantially the form [specified] (the “Release”). Payment of any amounts
conditioned on the Release shall be delayed until the Release is effective and
then paid promptly after such time, provided that, if the aforesaid 60 day
period overlaps two calendar years, the amounts shall not be paid until the
second calendar year.
(h)    Change in Control. If your employment is terminated by the Company other
than for Cause, death or Disability or you voluntary terminate employment for
Good Reason, either (i) prior to the date on which the Change of Control occurs,
and it is reasonably demonstrated by you that such termination of employment (x)
was at the request of a third party who has taken steps reasonably calculated to
effect such Change of Control or (y) otherwise arose in connection with or
anticipation of such Change of Control (an “In Contemplation Termination”) or
(i) upon or following a Change of Control (a “COC Termination”), then in
addition to the payments and benefits set forth in Section ‎12(b) hereof, you
shall be entitled to receive a lump sum payment equal to the difference between
(1) the product of (I) 2.99 and (II) the sum of (x) the your Base Salary in
effect on the date of your termination of employment (or, if greater, your Base
Salary in effect immediately before any salary reduction therein triggering the
event leading to your termination) and (y) the Target Bonus and (2) the Base
Severance (such difference, the “Excess Amount”). The Excess Amount shall be
paid within 40 days following a COC Termination. In the event of an In
Contemplation Termination, the Excess Amount shall be paid to you in a lump sum
within 40 days of the Change of Control; provided, however, that such Change of
Control constitutes a “change in control event” with the meaning of the Treasury
Regulation Section 1.409A-3(i)(5) (a “409A COC”), or if not a 409A COC, such
later date within two years thereafter as a 409A COC occurs, provided, further,
that if the 409A COC does not occur within such period, the Excess Amount shall
be forfeited.

13.
Change of Control

For the purpose of this Letter, a “Change of Control” shall mean:
(a)    Stock Acquisition. The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13(d)-3 promulgated under the Exchange
Act) of 20% or more of either (i) the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection ‎(a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (i) any acquisition by the Company, (i)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (i)
any acquisition by any corporation pursuant to a transaction which complies with
clauses ‎(i), ‎(ii) and ‎(iii) of subsection ‎(c) of this Section ‎13; or
(b)    Board Composition. Individuals who, as of the Effective Date, constitute
the Board and any individuals appointed to the Board pursuant to any agreement
between the Company and MR Agent Advisors LLC and its affiliates entered into
prior to or as of the date of this Letter (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to such date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(c)    Business Combination. Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or its principal subsidiary (a “Business Combination”)
that is not subject, as a matter of law or contract, to approval by the Surface
Transportation Board or any successor agency or regulatory body having
jurisdiction over such transactions (the “Agency”), in each case, unless,
following such Business Combination: (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or its principal subsidiary or all or substantially all of the assets of
the Company or its principal subsidiary either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be; (i)
no Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination; and (i) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
(d)    Regulated Business Combination. Consummation of a Business Combination
that is subject, as a matter of law or contract, to approval by the Agency (a
“Regulated Business Combination”) unless such Business Combination complies with
clauses ‎(i), ‎(ii) and ‎(iii) of subsection ‎(c) of this Section ‎13.
(e)    Liquidation or Dissolution. Consummation of a complete liquidation or
dissolution of the Company or its principal subsidiary approved by the Company’s
shareholders.

14.
Limitations on Payments by the Company

(a)    Except as provided in this Section ‎14, the Company shall determine
whether to reduce any payment or distribution to be made by the Company to or
for the benefit of you (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or under another plan or arrangement) (a
“Payment”) in accordance with paragraph (i) of this Section ‎14, or to make such
Payments in full in accordance with paragraph (ii) of this Section ‎14(a).
(i)    If any Payment or Payments would otherwise constitute an “excess
parachute payment,” as defined in Section 280G of the Code, the Payment or
Payments shall be reduced (but not below zero) to the largest amount that will
result in no portion of the Payments being subject to the excise tax imposed
under Section 4999 of the Code (the “Reduced Amount”).
(ii)    Notwithstanding Section ‎14(a)(i), you shall receive full Payment if it
is determined that the net after-tax benefit you would receive, after taking
into account both income taxes and any excise tax imposed under Section 4999 of
the Code (“Excise Tax”), is greater than the net after-tax amount you would
receive based on the application of Section ‎14(a)(i). In this event, you shall
be responsible for the payment of any Excise Tax.
If Payments are reduced pursuant to Section ‎14(a)(i), to the extent permitted
by applicable law, and not a violation of Sections 280G, 409A or 4999 of the
Code, you shall be entitled to elect the order in which Payments will be
reduced. If your electing the order in which Payments will be reduced would
result in violation of Section 409A of the Code or loss of the benefit of
reduction under Sections 280G or 4999 of the Code, Payments shall be reduced by
the Company in the following order: (A) reduction of any cash severance payments
otherwise payable to you starting with the last such payment due, (B) reduction
of any other cash payments or benefits otherwise payable to you starting with
the last such payment due, but excluding any payment attributable to the
acceleration of vesting or payment with respect to any equity award, (C)
non-acceleration of vesting of any equity valued at full fair value and not
subject to Treasury Regulation 1.280G Q&A 24(c) starting with the last such
vesting, and (D) non-acceleration of any equity attributable to the acceleration
of vesting with respect to any equity award that is subject to Treasury
Regulation 1.280G Q&A 24(c) starting with the last such vesting.
(b)    Subject to the provisions of Section ‎14(c), all determinations required
to be made under this Section ‎14, including whether you will receive a Reduced
Amount or full Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a nationally recognized certified public
accounting firm as may be designated by the Company (the “Advisor”) which shall
provide detailed supporting calculations both to the Company and you at least
seven business days prior to the date any Payment is scheduled to be made or
commence. In the event that the Advisor is serving as accountant or auditor for
the individual, entity or group effecting the Change of Control, the Company
shall appoint another nationally recognized certified public accounting firm to
make the determinations required hereunder (which firm shall then be referred to
as the Advisor). All fees and expenses of the Advisor shall be borne solely by
the Company. Any determination by the Advisor shall be binding upon the Company
and you. As a result of the uncertainty in the application of the Excise Tax at
the time of the initial determination by the Advisor hereunder, it is possible
that Payments which will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. The Advisor shall determine the amount of any Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to you
or for your benefit.
(c)    If you receive a Payment, you shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by you of an Excise Tax. Such notification shall be given as soon as
practicable but no later than 15 business days after you are informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. You shall not pay such claim
prior to the expiration of the 30-day period following the date on which you
give such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
you in writing prior to the expiration of such period that it desires to contest
such claim, you shall: (i) give the Company any information reasonably requested
by the Company relating to such claim, (i) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company, (i)
cooperate with the Company in good faith in order to effectively contest such
claim, and (i) permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold you harmless, on an
after-tax basis, for any unintended tax liability (including interest and
penalties with respect thereto) resulting from such representation and the
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section ‎14(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct you to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and you agree to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs you to pay such claim
and sue for a refund, the Company shall advance the amount of such payment to
you, on an interest-free basis and shall indemnify and hold you harmless, on an
after-tax basis, from any unintended tax liability (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and, provided,
further, that any extension of the statute of limitations relating to payment of
taxes for your taxable year with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which an Excise Tax would be payable hereunder with respect to a Reduced Amount
and you shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
(d)    If, after the receipt by you of an amount advanced by the Company
pursuant to Section ‎14(c), you become entitled to receive any refund with
respect to such claim, you shall (subject to the Company’s complying with the
requirements of Section ‎14(c)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by you of an amount advanced by the
Company pursuant to Section ‎14(c), a determination is made that you shall not
be entitled to any refund with respect to such claim and the Company does not
notify you in writing of its intent to contest such denial of refund prior to
the expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid.

15.
Full Settlement

The Company’s obligation to make the payments provided for in this Letter and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against you or others. In no event shall you be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to you under any of the provisions of this Letter and such
amounts shall not be reduced whether or not you obtain other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which you may reasonably incur as a result of any
contest regardless of the outcome thereof by the Company, you or others of the
validity or enforceability of, or liability under, any provision of this Letter
or any guarantee of performance thereof (including as a result of any contest by
you about the amount of any payment pursuant to this Letter), plus in each case
interest on any delayed payment, at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code; provided, that you shall repay to the Company
all such amounts paid by the Company, and shall not be entitled to any further
payments hereunder, in connection with a contest originated by you if the trier
of fact in such contest determines that your claim was not brought in good faith
or was frivolous.

16.
Confidential Information and Restrictive Covenants

(a)    Confidential Information. You shall hold in a fiduciary capacity for the
benefit of the Company all confidential or proprietary information, knowledge or
data relating to the Company or any of its affiliated companies, and their
respective businesses, which you shall have obtained during your employment by
the Company or any of its affiliated companies and which shall not be or become
public knowledge (other than by act by you or your representatives in violation
of this Letter). After termination of your employment with the Company, you
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge and such
information, knowledge or data to anyone other than the Company and those
designated by it. In addition, to the extent that you are a party to any other
agreement relating to confidential information, inventions or similar matters
with the Company, you shall continue to comply in all material respects with the
provisions of such agreements. Notwithstanding the foregoing, nothing in this
Letter prohibits you from reporting possible violations of law or regulation to
any governmental agency or regulatory body or making other disclosures that are
protected under any law or regulation, or from filing a charge with or
participating in any investigation or proceeding conducted by any governmental
agency or regulatory body. You do not need prior authorization from the Company
to make any such reports or disclosures, nor are you required to notify the
Company that you have made such reports or disclosures. In no event shall any
asserted violation of the provisions of this paragraph constitute a basis for
deferring or withholding any amounts otherwise payable to you under this Letter.
(b)    Company Property. All documents, encoded media, and other tangible items
provided to you by the Company, or prepared, generated or created by you or
others in the performance of your duties under this Agreement are the property
of the Company. Upon cessation of your employment with the Company, you will
promptly deliver to the Company all such documents, media and other items in
your possession, including all complete or partial copies, recordings,
abstracts, notes or reproductions of any kind made from or about such documents,
media, items or information contained therein. You will neither have nor claim
any right, title or interest in any trademark, service mark or trade name owned
or used by the Company. You may retain your address book and if your cell phone
is in the Company’s name, the Company shall cooperate with you in transferring
the number to you.
(c)    Non-Competition. You acknowledge that by reason of your employment the
services you render to the Company are of a special or unusual character with a
unique value to the Company, the loss of which the Company believes cannot
adequately be compensated by damages in an action at law. In view of the
confidential information known or to be obtained by, or disclosed to you, as set
forth above, and as a material inducement to the Company to enter into this
Agreement, you covenant and agree during your employment with the Company and
during the Covenant Period (as defined below), you will not, except as otherwise
authorized by this Agreement, directly or indirectly, anywhere in North America,
own, manage, engage in, operate, control, work for, consult with, render
services for, do business with, maintain any interest in (proprietary, financial
or otherwise) or participate in the ownership, management, operation or control
of, any business, whether in corporate, proprietorship or partnership form or
otherwise, engaged in the business of a Class 1 Railroad (the “Restricted
Business”), provided, however, that the restrictions contained in this Agreement
shall not restrict the acquisition by you, directly or indirectly, of less than
2% of the outstanding capital stock of any publicly traded company engaged in a
Restricted Business, ownership in a private equity or other commingled entity
which owns a Restricted Business or the acquisition of an interest in any
company which purchases an interest in any entity in the Company. As used
herein, the “Covenant Period” shall mean the period of your employment with the
Company and eighteen (18) months following the termination of your employment,
regardless of the reason for termination; provided, that this provision shall
not apply if your termination is a Special Resignation.
(d)    Non-Solicitation. You further covenant and agree that during the Covenant
Period, you shall not, directly or indirectly: (i) cause, solicit, induce or
encourage any employee of the Company to leave such employment or hire, employ
or otherwise engage any such individual; or (i) cause, induce or encourage any
material actual or prospective client, customer, supplier or licensor of the
Company (including any existing or former customer of the Company and any person
or entity that becomes a client or customer of the Company after termination of
your employment) or any other person or entity who has a material business
relationship with the Company, to terminate or modify any such actual or
prospective relationship, except in connection with marketing the services of an
entity that is not a Restricted Business. As used in this Agreement, a “former
customer” is a person or entity which has been a customer of the Company within
the immediately preceding twenty-four (24) month period from the date of
solicitation, and a “prospective client or customer” is a person or entity to
which the Company has submitted a material proposal in writing to perform
services within the immediately preceding twelve (12) month period from the date
of solicitation. For purposes of the above, general newspaper and other media
advertisements shall not be considered solicitation of Company employees and
serving as a reference upon request shall not be deemed a violation of the
foregoing. This provision shall not apply if your termination is a Special
Resignation.
(e)    Certain Terminations. In the event that, during the Term of this
Agreement, your employment is terminated without Cause or by you for Good Reason
(the “Termination”) you shall be entitled to seek employment or provide
consulting services to a Class 1 Railroad in North America, other than Canadian
Pacific Railways Limited and its affiliates (collectively, “CP”) or Norfolk
Southern Corporation and its affiliates (collectively, “NS”). For the avoidance
of doubt, the foregoing shall not apply if your termination is a Special
Resignation.

17.
Other Agreements/Prior Employment

You represent and warrant to the Company that you have disclosed to the Company
any and all agreements or arrangements relating to your prior or concurrent
employment that may affect your eligibility to be employed by the Company or
limit the manner in which you may be employed. It is the Company’s understanding
that any such agreements shall not prevent you in any material manner from
performing the duties of your position and you represent that such is and will
remain the case. Similarly, you agree not to bring any third-party confidential
information to the Company, including that of your former employer(s), and that
you will not in any way utilize any such information in performing your duties
for the Company.

18.
No Mitigation or Offset

You shall not be required, as a condition of receiving any payments or benefits
under this Letter, to seek or obtain any other employment after termination of
employment hereunder or to take any steps to reduce the amount of any payment or
benefit described in this Letter. Further, the amount of any payment or benefit
provided in this Letter shall not be reduced by any compensation earned by you
as a result of any employment by another employer.

19.
Withholding

All payments made by the Company under this Letter shall be reduced by any tax
or other amounts required to be withheld by the Company under applicable law.

20.
Indemnification

(a)    To the fullest extent permitted under applicable law, the Company will
indemnify you and hold you harmless against all losses, claims, expenses or
other liabilities arising by reason of the fact that you are or were a director,
officer, employee, fiduciary or agent of the Company. You are entitled to
indemnification and advancement of costs to the extent permitted by the
Company’s by-laws and charter as in effect on the Effective Date, or if greater,
as amended thereafter.
(b)    In addition, the indemnity shall also cover a CP Protected Event (as
defined below) as if such CP Protected Event was an event covered by Section
20(a) above. A “CP Protected Event” is a violation or an alleged violation by
the Company or the Board, or by the employees or agents of the Company of any of
the Activity Limitations (as defined below) as if they were a party to them,
except to the extent of your knowing, intentional and material violation of the
Activity Limitations other than with advance approval by the Board. Any action
or inaction taken on the advice of Company counsel shall be deemed not knowing
with regard to any allegation by CP of a violation of the Activity Limitations.
You shall be entitled to advancement of legal fees by the Company (subject to a
repayment obligation if it is proven in a court of law that you were in
violation and not entitled to be indemnified and held harmless). “Activity
Limitations” shall have the meaning in Section 6 of the Consulting Agreement
between you and MR Argent Advisor LLC [________________] (the “Consulting
Agreement”)

21.
D&O Insurance

The Company shall provide you with director’s and officer’s indemnification
insurance coverage in an amount and scope equal to that of the Company’s other
officers and directors both during the Term and after termination of your
employment for so long as liability may exist, provided, however, that such
coverage shall exclude liabilities that would not be indemnified under Section
20(b) above, with the same carveout as to legal fees.

22.
Severability

If any portion or provision of this Letter shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Letter, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Letter shall be valid and enforceable to the fullest extent permitted by
law.

23.
Notices

All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, or by overnight courier with receipt
at location signature required, addressed as follows:
If to you:
At the last address on record in the Company’s files.
If to the Company:
CSX Corporation
500 Water Street, 15th Floor
Jacksonville, Florida 32202
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance with this Section ‎23. Notice and communications shall be
effective when actually received by the addressee or at the required location or
delivery is refused.

24.
Code Section 409A

It is intended that this Letter shall be exempt from, or comply with, Section
409A of the Code, and this Letter shall be administered accordingly and
interpreted and construed on a basis consistent with that intent. To the extent
that any provision of this Letter or action


4



--------------------------------------------------------------------------------




by the Company would subject you to liability for interest or additional taxes
under Section 409A of the Code, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Company. Anything to the contrary
herein notwithstanding, no severance or similar payments or benefits shall be
payable hereunder on account of your termination unless such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Code. For purposes of Section 409A of the Code, all installment payments of
deferred compensation made hereunder, or pursuant to another plan or
arrangement, shall be deemed to be separate payments. To the extent any
reimbursements or in-kind benefit payments under this agreement are subject to
Code Section 409A, such reimbursements and in-kind payments shall be made in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv). This Letter may
be amended to the extent necessary (including retroactively) by the Company to
avoid application of taxes or interest under Section 409A of the Code, while
maintaining to the maximum extent practicable the original intent of the Letter.
In the event that you are a “specified employee” within the meaning of Section
409A of the Code (as determined by the Company or its delegate), any payments
hereunder subject to Section 409A of the Code shall not be paid or provided
until the earlier of (A) your death, or (B) the day after the expiration of the
six-month period following your termination of employment (the “Delay Period”).
Any payments that are delayed by virtue of this subparagraph shall be paid in
one payment at the conclusion of the Delay Period.

25.
Governing Law

This Letter shall be governed by and construed in accordance with the laws of
the State of Florida, without regard to principles of conflicts of law.

26.
Arbitration

You and the Company agree that all disputes, controversies, and claims arising
between them concerning the subject matter of this Letter, other than Section
‎14 and Section ‎16, shall be settled by arbitration in accordance with the
rules and procedures of the American Arbitration Association then in effect. The
location of the arbitration will be Palm Beach County, Florida or such other
place as the parties may mutually agree. In rendering any award or ruling, the
arbitrator or arbitrators shall determine the rights and obligations of the
parties according to the substantive and procedural laws of the State of
Florida. The parties to any such dispute, controversy, or claim shall attempt to
agree upon the selection of a single arbitrator. If after a reasonable period of
time the parties are unable to agree upon such a single arbitrator, then three
arbitrators will be appointed with each party selecting an arbitrator from the
American Arbitration Association’s available panel of arbitrators, and the
parties agreeing upon the selection of a third arbitrator. If the parties cannot
agree upon the selection of a third arbitrator, then the two arbitrators
selected by the parties shall agree upon a third arbitrator from the panel of
American Arbitration Association arbitrators. If the two arbitrators are unable
to so agree on a third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association. Any arbitration pursuant to this section shall
be final and binding on the parties, and judgment upon any award rendered in
such arbitration may be entered in any court, state or federal, having
jurisdiction. All fees and expenses of the arbitration shall be born in
accordance with Section ‎15. The arbitrator or arbitrators shall have no
authority to award provisional relief, injunctive remedies, or punitive damages.
The parties expressly acknowledge that they are waiving their right to seek
remedies in court, including without limitations the right if any to a jury
trial.

27.
Assignment

This Letter is personal to you and without the prior written consent of the
Company shall not be assignable by you otherwise than by will or the laws of
descent and distribution. This Letter shall inure to the benefit of and be
enforceable by your legal representatives. This Letter shall inure to the
benefit of and be binding upon the Company and its successors and permitted
assigns. The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Letter in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Except for the
foregoing, this Letter and the obligations hereunder may not be assigned by the
Company. As used in this Letter, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or all or
substantially all of its assets as aforesaid which assumes and agrees to perform
this Letter by operation of law, or otherwise.

28.
Amendments/No Waiver/Entire Agreement

This Letter may not be changed, modified, amended, waived, released, discharged,
abandoned or otherwise terminated, in whole or in part, except by an instrument
in writing signed by you and the Company. In the event either party to this
Letter fails to enforce any provision, such failure shall not constitute a
waiver of that or any other provision of this Letter. This Letter, together with
the Award Agreements, shall upon execution embody the entire agreement of the
parties regarding the subject matter hereof. All representations, promises
and/or prior or contemporaneous understandings on the subject matter herein are
merged into and expressed in this Letter, and this Letter supersedes and
nullifies any prior agreement, arrangement, contract or understanding between
the Company and you regarding the subject matter hereof.
Please confirm your acceptance of this Letter by signing and dating in the space
provided, and returning it to me no later than March 6, 2017.
[signature page follows]




5



--------------------------------------------------------------------------------





Sincerely,
CSX CORPORATION


By:
 
 
 
 
 











I HAVE READ AND UNDERSTOOD THE FOREGOING OFFER OF EMPLOYMENT AND HEREBY ACCEPT
IT IN ALL OF ITS TERMS AND CONDITIONS.






 




E. Hunter Harrison
 
(Date)

 






